Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered June 25, 1990, which granted defendants-respondents’ motion for a directed verdict pursuant to CPLR 4401 dismissing the complaint, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to plaintiff and giving her the benefit of every reasonable inference, defendants’ motion for a directed verdict was properly granted in the absence of any proof to support plaintiff’s claim that defendants owed her a duty to protect her against third-party criminal activity on the premises (Iannelli v Powers, 114 AD2d 157, Iv denied 68 NY2d 604). We have reviewed the plaintiff’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Carro, Kupferman and Kassal, JJ.